Citation Nr: 1403089	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of fracture of the left scaphoid bone (wrist) with nonunion.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2005 to January 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2011, the Board remanded the case to afford the Veteran a VA examination and obtain a related medical opinion regarding the etiology of the Veteran's left wrist disability.  As the Veteran failed to appear for the scheduled examination, and a medical opinion was necessary to decide the claim, in August 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration.  In October 2013, the Board requested an addendum to that opinion.  The Veteran and his representative were provided a copy of both the initial and addendum opinion and afforded the opportunity to submit additional evidence and argument, and the Veteran's representative has submitted additional argument.  While the opinions mailed to the Veteran were returned as undeliverable, the opinions were mailed to the most recent address of record, thereby satisfying VA's duty to assist in that regard, as it is incumbent upon the Veteran to advise VA of any change of address.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).
  

FINDING OF FACT

Residuals of fracture of the left scaphoid bone (wrist) with nonunion clear and unmistakably pre-existed service and there is clear and unmistakably evidence that the increase in the severity of the preexisting condition in service was due to natural progress. 



CONCLUSION OF LAW

The criteria for service connection for residuals of fracture of the left scaphoid bone (wrist) with nonunion, including by aggravation of a preexisting condition, have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.3.04(b), 3.306 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 




The RO provided pre-adjudication VCAA notice by letter dated in March 2006.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability, evidence of an injury or disease in service or event in service, causing injury or disease, and evidence of a
relationship between the current disability and the injury, disease, or event in
service.  Additionally, the Veteran was notified that VA would obtain VA records
and records of other Federal agencies, and that he could submit other records not in
the custody of a Federal agency, such as private medical records or with his
authorization, VA would obtain any such records on his behalf.  The letter further advised the Veteran of the general provisions for the effective date of the claim and for the degree of disability assignable.

As for content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v.Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim, including the general provisions for the effective date of a claim and for the degree of disability assignable).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The RO has obtained the service treatment records, as well as VA and private medical records.  The Veteran and his representative were appropriately notified and provided the opportunity to submit additional evidence in accordance with 38 C.F.R. § 3 159(e).  



The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.

The Veteran was afforded a VA examination in July 2010.  The Board obtained a VHA expert medical opinion in September and October 2013.  As the opinion rendered by the VHA expert described the disability in sufficient detail so that the Board's decision is a fully informed one, the opinion is adequate.  See Steffl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish entitlement to VA disability compensation, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 C.F.R. § 3.304(b).  

When a condition is properly found to have been preexisting, the presumption of aggravation provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).




Evidentiary Standards 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

If a Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996). 

Evidence 

A pre-existing left wrist injury was not noted on entrance examination.  On day two of active duty the Veteran stated that he had injured his left wrist four years earlier and he had fell and re-injured the wrist in the last several months, but he had not seen a physician.  He further stated that he was now experiencing left wrist pain and was unsure whether he would be able to complete basic training.  The Veteran was returned to duty and advised to go to sick call as needed.  In October 2005, it was noted that motion of the left wrist was abnormal.  





In November 2005, the Veteran complained of left wrist pain, exacerbated by basic training.  There was a two year history of left scaphoid pain.  X-rays showed a remote fracture of the left scaphoid bone with nonunion.  Several days later, an Entrance Physical Standards Board (EPSB) found that in 2002 the Veteran fell while snowboarding and injured his left wrist, but he had not seen a physician, that during the first week of basic training the Veteran experienced left wrist pain, that later he was referred to an occupational therapist and that X-rays showed a remote scaphoid fracture with nonunion.  

The EPSB concluded that the Veteran did not meet the medical fitness standards for enlistment because of the pre-existing condition, which was not aggravated by the service.  The Veteran was subsequently administratively discharged from service because of the pre-existing condition.  

After service on VA examination in April 2006, the Veteran stated that in basic training his wrist was jammed with a pugil stick.  The pertinent finding was limitation of motion of the left wrist.  In September 2006, the Veteran had an open reduction and internal fixation of the left scaphoid nonunion.  In January 2007, the first surgery was revised.

On VA examination in July 2010, the Veteran stated that he began experiencing left wrist symptoms when his wrist was struck by a pugil stick in combat training.  

In an opinion in September and October 2013, a VHA expert, a VA orthopedist, stated that the increased left wrist symptomatology during service, as evidenced by left wrist pain when engaging in basic training, was due to the natural progression of the preexisting left wrist facture and nonunion.  The VHA expert explained that the natural course of such an injury that was either not treated or inadequately treated was progressive degenerative arthritis.  





The VHA expert cited two orthopedic medical treatises, citing progressive degenerative arthritis as the natural progression of such an untreated or inadequately treated scaphoid fracture.  The VHA expert stated that the orthopedic medical literature was replete with similar articles.

Analysis

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  Clear and unmistakable (obvious and manifest) evidence that the disability both preexisted service and was not aggravated by service is required to rebut the presumption of soundness. 38 C.F.R. § 3.304(b). 

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  

Consequently with notation or discovery during service of such residual conditions, such as healed fractures with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that the condition preexisted service.  38 C.F.R. § 3.303(c) (emphasis added).

In this case, the residuals of the remote wrist fracture were discovered soon after the Veteran's entrance to service with no evidence of an antecedent injury during service, constituting clear and unmistakable proof or evidence of the existence of residuals of a fracture of the left scaphoid with nonunion prior to service.   







While there is clear and unmistakable proof of the existence of residuals of a fracture of the left scaphoid with nonunion prior to service, the remaining question is whether there is clear and unmistakable evidence that the preexisting condition was not aggravated by service with the burden on the government to rebut aggravation. 

A lack of aggravation may be established by showing that there was no increase in the disability during service or that the increase in disability in service was due to the natural progress of the preexisting condition.   38 U.S.C.A. § 1153; 38C.F.R. § 3.306. 

The Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

Although the Veteran is competent to describe increased symptoms during service, the question of aggravation of a pre-existing condition is one that requires an inference or a conclusion based on evidence. 


However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of a pre-existing left wrist disability.

For this reason, aggravation of a pre-existing left wrist disability, as opposed to merely reporting left wrist symptomatology, is not a matter that the Veteran is competent to identify.  To the extent that the Veteran's statements and testimony are offered as proof of aggravation, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.

Since a lay person is not competent to identify aggravation, and as the question of aggravation involves a medical determination, competent medical evidence is required.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

The competent medical evidence on the question of aggravation of pre-existing consists of the opinion of a VHA expert, an orthopedist, who is qualified through education, training, and experience to offer a medical diagnosis or opinion.

After a review of the record, the VHA expert expressed the opinion that the preexisting left wrist fracture was not aggravated during service, as the Veteran's complaints of increased left wrist symptoms were manifestations produced by the natural progress of the preexisting condition that was initially untreated, resulting nonunion.  The VHA expert cited two medical articles.  One article pertained to the delay in diagnosis and inadequate treatment of an acute scaphoid fracture, which could lead to nonunion and subsequent degenerative arthritis.  The VHA expert stated that the orthopedic medical literature was replete with similar articles.




As the VHA expert's opinion is based on a correct factual premise and medical history and as the opinion is without ambiguity and provides sufficient detail to fully inform the Board on the question posed by the Board, the opinion is afforded great probative value and constitutes clear and unmistakable evidence that the increase in severity of the preexisting left wrist fracture during service was due to natural progress of the condition.  There is no favorable medical evidence to consider and weigh against the VHA opinion.  

As there is clear and unmistakable evidence that the left wrist disability both preexisted service and was not aggravated by service, VA has met its burden of rebutting the presumption of soundness and the Veteran is not entitled to VA disability compensation, service connection.  



ORDER

Service connection for residuals of a fracture of the left scaphoid bone (wrist) with nonunion is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


